Citation Nr: 9903516	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right wrist disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current disorder of the right wrist and any incident or 
manifestation during active service. 

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right wrist disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).

In addition, regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active duty where there is an increase in a disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b) (1998).  A veteran who served during a period of 
war or during peacetime after December 31, 1946, is presumed 
to be in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  See 38 U.S.C.A. 
§§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is " a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion. Epps.

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

In the veteran's case, his service medical records show that, 
prior to entering service in 1943, the veteran had sustained 
a right wrist fracture in 1939.  The service entrance 
examination report contains a notation that the pre-service 
injury was not considered disabling.  The service medical 
records are negative for any complaint, diagnosis or 
treatment of any problem with the right wrist. No 
musculoskeletal defects were found at a service separation 
physical examination in May 1946.  

Records of postservice treatment in May 1963 by Elden C. 
Weckesser, M.D., a private physician, note a history as 
provided by the veteran of an injury to his right wrist some 
twenty years earlier when he had been struck by two logs.  
The veteran stated that he experienced intermittent pain in 
his right wrist whenever he used his hand for any heavy 
lifting.  X-rays in May 1963 showed a closed fracture of the 
right carpal scaphoid bone without union. The records also 
disclose that the veteran underwent bone-graft surgery in May 
1963, and that bony union was visualized by X-ray in October 
1963. Dr. Weckesser's records do not contain an opinion by 
the physician as to the time of onset of any right wrist 
abnormality in 1963.  

In November 1972, Dr. Weckesser reported that in August 1967 
the veteran complained to him of right wrist pain since using 
a sledge hammer four months earlier and lifting a safe one 
month earlier.  X-rays showed a re-fracture of the navicular 
bone, with nonunion.  

In February 1997, the veteran underwent a VA rating 
examination for pension purposes. A history of a remote wrist 
fracture in 1939 was noted.  The only objective finding with 
respect to the right wrist was a scar at the site of a 
previous fracture.  The examiner did not render an opinion as 
to whether a right wrist disorder was related to any incident 
or manifestation during service in World 
War II. 

In a statement in support of his claim received in March 
1998, the veteran indicated that he sustained an injury to 
his right wrist in either 1937 or 1938 while working at a 
government-sponsored Civilian Conservation Corps (CCC) camp, 
and he had been treated at Fort Hayes Army Hospital in or 
around Columbus, Ohio.  However, no records of such treatment 
were submitted.  

The veteran maintains, in substance, that certain activities 
during active service, such as physical training, aggravated 
a right wrist disorder which pre-existed his service in the 
Marine Corps during World War II.  He has stated that, 
because he did not want to be discharged from service, he 
refrained from seeking treatment, other than taking aspirin 
provided by local Marine Corps dispensaries.  However, he 
also stated in March 1998 that, "The wrist didn't hurt to 
[sic] badly so I didn't complain."

The Board has carefully evaluated the evidence of record and 
concluded, for the reasons set forth below, that the veteran 
has failed to submit evidence of a well-grounded claim for 
service connection for a right wrist disorder.

While the Board acknowledges the veteran's statements that he 
has a right wrist disability, there is no medical evidence of 
record that he currently has a disability of the right wrist.  
Dr. Weckesser last treated the veteran for a right wrist 
problem in 1967, and no records of any subsequent treatment 
have been submitted. In February 1997 the VA examiner noted a 
residual scar of the right wrist but did not report any 
impairment of the right wrist.  The Board therefore concludes 
that there is no competent medical evidence that the veteran 
currently has a current right wrist disorder. Likewise, there 
is no competent medical evidence of a nexus between any 
current right wrist disorder and the veteran's active 
service.  38 U.S.C.A. § 5107(a). 

Based on the information in the service medical records, the 
Board finds that the veteran did not have a chronic right 
wrist disorder in service.  Furthermore, based on the 
postservice treatment records submitted and the report of the 
VA examination in 1997, the Board finds that there is no 
competent medical evidence of a nexus between any current 
disorder of the right wrist and claimed postservice 
symptomatology.  The claim is thus not well grounded under 
38 C.F.R. § 3.303(b) and Savage. 

Lay statements by the veteran a pre-existing right wrist 
disorder was permanently aggravated by his active service 
and/or that he has a current right wrist disorder which is 
related to active service do not constitute medical evidence.  
As a layperson lacking in medical training and expertise, the 
veteran is not competent to offer an opinion on questions of 
medical diagnosis or medical causation.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board has not been made aware of any additional relevant 
evidence which would serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997). 

The Board recognizes that the issue on appeal is being 
disposed of in a manner which differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board also views its discussion as sufficient to inform 
the veteran of the elements necessary to file a well-grounded 
claim for service connection for a right wrist disorder.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  
  



ORDER

Service connection for a right wrist disorder is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

